IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                          Assigned on Briefs November 17, 2004

                STATE OF TENNESSEE v. LARRY E. SHANNON

                    Appeal from the Circuit Court for Rutherford County
                           No. F-46541    J. Steve Daniel, Judge



                  No. M2004-00112-CCA-R3-CD - Filed December 14, 2004


The defendant, Larry E. Shannon, appeals the trial court’s order extending his probation by an
additional eighteen months. He contends that the trial court lacked jurisdiction because his sentence
expired before the probation revocation warrant was issued. We affirm the judgment of the trial
court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOSEPH M. TIPTON , J., delivered the opinion of the court, in which THOMAS T. WOODALL and ALAN
E. GLENN , JJ., joined.

G. Kline Preston, IV, Nashville, Tennessee, for the appellant, Larry E. Shannon.

Paul G. Summers, Attorney General and Reporter; Renee W. Turner, Assistant Attorney General;
William C. Whitesell, Jr., District Attorney General; Thomas F. Jackson, Jr., Assistant District
Attorney General, for the appellee, State of Tennessee.

                                            OPINION

        The defendant was convicted by a jury of misapplication of contract funds, a Class E felony,
and making a harassing telephone call, a Class A misdemeanor. The trial court sentenced the
defendant as a Range I offender to ninety days in jail and eighteen months probation for the Class
E felony, and eleven months, twenty-nine days for the misdemeanor harassment conviction, to be
served concurrently. He was also ordered to pay restitution in the amount of $47,966.75. The
defendant began serving his jail sentence on February 3, 2000, and appealed his conviction. He was
released on bail shortly after beginning his jail term pending the outcome of his appeal. This court
denied the defendant’s appeal on December 31, 2001, and the defendant returned to jail to complete
his ninety-day period of confinement.

       The defendant was released from jail in March 2002 and began probation. On September
3, 2003, the state issued a probation violation warrant. The defendant filed a motion to dismiss the
warrant, arguing that his eighteen-month sentence had expired in July 2003. At the motion hearing,
the trial judge stated, “There is no question in my mind that I ordered that Mr. Shannon serve 90 days
and thereafter followed by 18 months of supervised probation to ensure the payment of the
restitution. This warrant is timely.” The trial court denied the defendant’s motion and extended his
probation eighteen months.

       The defendant asserts that the original sentence imposed was for eighteen months, with
ninety days confinement and the balance of fifteen months to be served on probation. The state
contends that the sentence was for ninety days confinement, followed by eighteen months of
supervised probation to ensure payment of restitution.

         Initially, we note that the appellate record does not contain the transcript of the sentencing
hearing or a copy of the judgment pertaining to the defendant’s sentence. When the record is
incomplete, we are generally precluded from considering the issues and may conclusively presume
that trial court’s judgment was correct. Tenn. R. App. P. 24(b); see State v. Oody, 823 S.W.2d 554,
559 (Tenn. Crim. App. 1991). Although the record before us is inadequate, this court may take
judicial notice of its own records on file. See Tenn. R. App. P. 13(c); Givens v. State, 702 S.W.2d
578, 579-80 (Tenn. Crim. App. 1985).

        The judgment filed January 14, 2000, contains the following language under “special
conditions” with regard to the defendant’s sentence: “Serve 90 days beginning 02-03-00 balance
suspended upon compliance with state supervised probation for 18 mos. Pay restitution, fines and
costs within 18 mos. as directed by probation officer.” The transcript of the sentencing hearing
reveals that the trial court determined that the defendant “should serve at least 90 days; thereafter,
to be released on 18 months of State’s supervised probation.”

        We conclude that the trial court sentenced the defendant to serve ninety days in jail followed
by eighteen months of supervised probation. The defendant began serving his sentence on February
3, 2000, but he was released on bond for a period of approximately 23 months, pending the outcome
of the defendant’s appeal. On December 31, 2001, he returned to jail. The record reflects that the
defendant said he completed his ninety-day period of confinement and was released “around” March
23 or 25, 2002. The probation violation report states that the defendant began his probation on
March 14, 2002. Regardless of which date is correct, the earliest the defendant’s eighteen-month
period of probation would expire would have been September 14, 2003. We conclude that the
warrant was timely filed and that the trial court had jurisdiction to extend the defendant’s period of
probation. Based on the forgoing and the record as a whole, we affirm the judgment of the trial
court.


                                                       ___________________________________
                                                       JOSEPH M. TIPTON, JUDGE




                                                 -2-